                                           Case 5:19-cv-00537-BLF Document 32 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                      Case No. 19-00537 BLF (PR)
                                                           Plaintiff,
                                  12                                                      JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     A. TAMAYO, et al.,
                                  15                      Defendants.
                                  16

                                  17

                                  18            For the reasons set forth in the Order of Dismissal, this action is dismissed with
                                  19   prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
                                  20            IT IS SO ORDERED.
                                  21   Dated: __January 27, 2021_________                 ________________________
                                                                                          BETH LABSON FREEMAN
                                  22
                                                                                          United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.19\00537Smith_judgment
                                  26

                                  27

                                  28
